IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE PETITION                  §
OF LARRY MARVEL FOR A WRIT                     § No. 23, 2018
OF MANDAMUS                                    §

                           Submitted: February 8, 2018
                            Decided: April 5, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                  ORDER

      This 5th day of April 2018, the Court has considered the petition for a writ of

mandamus, the State’s answer, and the petitioner’s reply. The petitioner, Larry

Marvel, seeks to invoke this Court's original jurisdiction to issue an extraordinary writ

of mandamus compelling the Superior Court to enforce its September 2017 order

granting his motion for appointment of counsel to represent him in litigating his motion

for correction of sentence under Superior Court Criminal Rule 35(a). As the State

points out, the Superior Court denied Marvel’s motion under rule 35(a) on October 11,

2017. The Superior Court docket also reflects that the Superior Court specifically

rescinded its order appointing counsel. Thus, Marvel’s petition is moot.

      NOW, THEREFORE, IT IS ORDERED that the petition for a writ of

mandamus is DISMISSED as moot.

                                         BY THE COURT:

                                         /s/ Gary F. Traynor
                                         Justice